HALL, Justice.
Relator, Mrs. Marie A. Brault, seeks permission of this court to file a petition for writ of mandamus “to require the Judge of the 19th Judicial District Court of Texas to enter a judgment in accordance with the verdict” in a case in which she was a defendant and cross-plaintiff.
Exhibits attached to relator’s motion show that a verdict was received by the court in the case, and that, thereafter, the trial court rendered judgment that relator take nothing. The judgment appears to be a final, appealable one.
While there are circumstances under which we may require a district court to proceed to trial and judgment under Article 1824, Vernon’s Ann.Civ.St, we may not ordinarily prescribe the judgment to be rendered, particularly where the judgment rendered may be appealed. See Ogle v. Logue, (Tex.Civ.App., 1966, no writ hist.) 404 S.W.2d 339, and cases cited therein. Relator’s motion does not present an exception to this rule.
The motion for leave to file is overruled.